                    Case 20-17609-AJC            Doc 31      Filed 09/15/20       Page 1 of 6




                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                           MIAMI DIVISION

   In re:                                                              CASE NO.: 20-17609-BKC-AJC
                                                                       Chapter 7
   RAPHAELLA MARIE KOLBJORNS
   FERNANDEZ
   SSN: XXX-XX-1097
   SERGIO L. FERNANDEZ
   SSN: XXX-XX-5037

            Debtors.                               /

                  NOTICE OF TAKING RULE 2004 EXAMINATION DUCES TECUM

   TO:              Raphaella Marie Kolbjorns Fernandez
                    c/o Alyx Cassel
                    6586 Hypoluxo Road, Suite 350
                    Lake Worth, FL 33467

            PLEASE TAKE NOTICE that the undersigned attorney will take the Rule 2004

   Examination of:

   NAME:            Raphaella Marie Kolbjorns Fernandez

   DATE:            September 29, 2020

   TIME:            10:00 a.m.

   PLACE:           Tabas & Soloff, P.A.
                    Ingraham Building
                    25 SE 2nd Ave, Suite 248
                    Miami, FL 33131

            The examination may continue from day to day until completed. If the examinee

   receives this notice less than 14 days prior to the scheduled examination date, the

   examination will be rescheduled upon timely request to a mutually agreeable time.

            The examination is pursuant to Bankruptcy Rule 2004 and Local Rule 2004-1, and will

   be taken before an officer authorized to record the testimony. The scope of the examination

   shall be as described in Bankruptcy Rule 2004. Pursuant to Local Rule 2004-1 no order shall

   be necessary.


TABAS & SOLOFF, P.A. · INGRAHAM BUILDING, 25 SOUTHEAST SECOND AVENUE, SUITE 248, MIAMI, FLORIDA 33131 ∙ (305) 375-8171
                    Case 20-17609-AJC            Doc 31        Filed 09/15/20     Page 2 of 6
                                                                                CASE NO.: 20-17609-BKC-AJC


            The examinee is further requested to produce all of the documents listed on

   Schedule AA@ on or before September 24, 2020, by 5:00 p.m. to the address of the

   attorney listed below.

                                         CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on September 15, 2020, a true and correct copy of the

   foregoing was served via electronic transmission to the parties who are currently on the list

   to receive e-mail notice/service for this case, and via U.S. Mail to:


    Raphaella Marie Kolbjorns Fernandez                       Sergio L Fernandez
    1950 W. 54 Street, Apt. 107                               1950 W. 54 Street, Apt. 107
    Hialeah, FL 33012                                         Hialeah, FL 33012


                                                      Respectfully submitted,

                                                      /s/ Joel L. Tabas
                                                      Joel L. Tabas
                                                      Fla. Bar No. 516902
                                                      Tabas & Soloff, P.A.
                                                      Attorneys for Trustee, Joel L. Tabas
                                                      25 SE 2nd Ave, Suite 248
                                                      Miami, FL 33131
                                                      Telephone: (305) 375-8171
                                                      Facsimile:     (305) 381-7708
                                                      E-mail: jtabas@tabassoloff.com


           INTERESTED PARTIES SHOULD CONTACT THE ATTORNEY FOR THE
        TRUSTEE IN ORDER TO CONFIRM THE DATE AND TIME OF THE DEPOSITION

   EXAMINEE IS RESPONSIBLE FOR PROVIDING CERTIFIED TRANSLATOR IF NEEDED




                                                          2
TABAS & SOLOFF, P.A. · INGRAHAM BUILDING, 25 SOUTHEAST SECOND AVENUE, SUITE 248, MIAMI, FLORIDA 33131 ∙ (305) 375-8171
                    Case 20-17609-AJC            Doc 31       Filed 09/15/20      Page 3 of 6
                                                                                CASE NO.: 20-17609-BKC-AJC


                                                SCHEDULE AA@

   DEFINITIONS:

           For purposes of responding to duces tecum request for deposition, the following
   definitions shall apply:

          1.    “Debtor," AYou@ or AYour@ means Raphaella Marie Kolbjorns Fernandez and
   Sergio L Fernandez and his/her agents, attorneys, accountants and representatives.

            1. APetition Date@ means July 13, 2020.

        2.    APetition@ means the voluntary bankruptcy petition filed on July 13, 2020, which
   commenced this case.

           3.     "Document" or "documents" as used herein shall mean the original and any
   copy, regardless of its origin and location, of all writings of any kind whatsoever including, but
   not limited to, all abstracts, accounting journals, accounting ledgers, advertisements,
   affidavits, agendas, agreements or proposed agreements, analyses, appointment books,
   appraisals, articles of incorporation, balance sheets, bank checks, bank deposit or withdrawal
   slips, bank credit or debit memoranda, bank statements, blue prints, books, books of account,
   budgets, bulletins, bylaws, canceled checks, charts, checks, codes, communications,
   communications with government bodies, computer data or printouts, conferences, contracts,
   correspondence, data processing cards, data sheets, desk calendars, details, diagrams,
   diaries, disks or data compilations from which information can be obtained or translated,
   drafts, drawings, electromagnetic tapes, files, films, financial calculations, financial
   projections, financial statements, graphs, handwritten notes or comments however produced
   or reproduced, indexes, insertions, instructions, internal accounting records, interoffice
   communications, invoices, ledgers, letters, lists, logbooks, manuals, memoranda, microfilm,
   minutes of meetings, motion pictures, newspaper or magazine articles, networks,
   nonconforming copies which contain deletions, notations or records of meetings, notes,
   notices of wire transfer of funds, outlines, pamphlets, papers, passbooks, periodicals,
   photocopies, photographs, pictures, plans, preliminary drafts, press releases, proposals,
   publications, punch cards, raw and refined data, receipts, recommendations, records, records
   of conferences or conversations or meetings, records of payment, reports, resolutions, results
   of investigations, schedules, schematics, sepia, shipping papers, slides, specifications,
   speeches, statements of account, studies, summaries, surveys, tape recordings, tax returns,
   telegrams, telephone logs and records, telephone and other conversations or
   communications, teletypes, telexes, transcripts, transcripts of tape recordings, video tapes,
   voice records, vouchers, work papers, worksheets, written notations, and any and all digital
   or analog electronic files whether on- or off-site, including Adeleted@ files and file fragments,
   store in machine-readable format on magnetic, optical or other storage media, including the
   hard drives or floppy disks and their backup media (e.g., other hard drives, backup tapes,
   floppies, JAZ cartridges, CD-ROMS=s) or otherwise, whether such files have been reduced to
   paper printouts or not. This includes but is not limited to E-mails, both sent and received,
   whether internally or externally; all word-processed files, including drafts and revisions; all
   spreadsheets, including drafts and revisions; all databases; all CAD (computer aided design)
   files, including drafts and revision; all presentation data or slide shows produced by
                                                          3
TABAS & SOLOFF, P.A. · INGRAHAM BUILDING, 25 SOUTHEAST SECOND AVENUE, SUITE 248, MIAMI, FLORIDA 33131 ∙ (305) 375-8171
                    Case 20-17609-AJC            Doc 31       Filed 09/15/20      Page 4 of 6
                                                                                CASE NO.: 20-17609-BKC-AJC


   presentation software (such as Microsoft Power Point); all graphs, charts and other data
   produced by project management software (such as Microsoft Project); all data generated by
   calendaring, task management and Personal Information Management (PIM) software (such
   as Microsoft Outlook or Lotus Notes); all data created with the use of Personal Data
   Assistants (PDA=s), such as Palm Pilot, HP Jornada, Cassiopeia or other Windows CE-based
   or Pocket PC devices; all data created with the use of document management software; all
   data created with the use of paper and electronic mail logging and routing software; all
   Internet and Web-browser-generated history files, caches and Acookies@ files and all backup
   storage media, and any and all other papers similar to any of the foregoing. Any document
   containing thereon or attached thereto any alterations, comments, notes or other material not
   included in the copies or originals or referred to in the preceding definition shall be deemed a
   separate document within said definition. Any document shall include all exhibits, schedules
   or other writings affected by or referenced in any such document or other writings necessary
   to complete the information contained therein or make it not misleading.

           4.     "And" and "or" as used herein are terms of inclusion and not of exclusion, and
   shall be construed either disjunctively or conjunctively as necessary to bring within the scope
   of the request for production of documents any document or information that might otherwise
   be construed to be outside its scope.

           5.      AInterest@ as used herein includes, but is not limited to, a sole or aggregation of
   rights, privileges, and powers to hold, possess, control, influence, exclude, or benefit from. It
   includes any legally recognized right conferred upon an owner, shareholder, director, partner,
   limited partner, or by any other interest, legal or equitable, which allows the holder to control
   or otherwise influence or benefit from an entity or real or personal property.

            6. "Any" means one or more.

          7.      "Describe," "discuss," "analyze," "describing," "discussion," or "analyzing,"
   mean any document or otherwise that, in whole or in part, characterizes, delineates,
   explicates, deliberates, evaluates, appraises, assesses or provides a general explanation of
   the specified subject.

            8.    "Person" means any natural person, corporation, partnership, company, sole
   proprietorship, association, institute, joint venture, firm, governmental body, or other legal
   entity, whether privately or publicly owned or controlled, for profit or not-for-profit, or partially
   or fully government owned or controlled.

          9.      "Relate to" and "relating to" mean to make a statement about, refer to, discuss,
   describe, reflect, contain, comprise, identify, or in any way to pertain to, in whole or in part, or
   otherwise to be used, considered, or reviewed in any way in connection with, the specified
   subject. Thus, documents that "relate to" a subject also include those which were specifically
   rejected and those which were not relied or acted upon.

          10.    The singular form of a noun or pronoun shall be considered to include within
   its meaning the plural form of the noun or pronoun, and vice versa. The masculine form of a
   noun or pronoun shall be considered to include within its meaning the feminine form of the
   noun or pronoun, and vice versa.

                                                          4
TABAS & SOLOFF, P.A. · INGRAHAM BUILDING, 25 SOUTHEAST SECOND AVENUE, SUITE 248, MIAMI, FLORIDA 33131 ∙ (305) 375-8171
                    Case 20-17609-AJC            Doc 31       Filed 09/15/20      Page 5 of 6
                                                                                CASE NO.: 20-17609-BKC-AJC


           11.   Regardless of the tense employed, all verbs shall be read as applying to the
   past, present and future as is necessary to make any paragraph more, rather than less,
   inclusive.

            12.     "Year" means calendar year.

          13.    Unless otherwise provided, the applicable scope of time is from January 1,
   2010 to the present.




                                                          5
TABAS & SOLOFF, P.A. · INGRAHAM BUILDING, 25 SOUTHEAST SECOND AVENUE, SUITE 248, MIAMI, FLORIDA 33131 ∙ (305) 375-8171
                    Case 20-17609-AJC            Doc 31       Filed 09/15/20      Page 6 of 6
                                                                                CASE NO.: 20-17609-BKC-AJC


                                                 SCHEDULE AA@

   PLEASE PROVIDE COPIES OF THE FOLLOWING:

           1.     Bank statements and cancelled checks for each account in which You have an
   interest or have had an interest for the twelve (12) month period up to and including the
   Petition Date, including but not limited to any account(s) listed on Your Schedule B.

         1.    Petition Date mortgage statement secured by the real property listed on Your
   Schedule A.

          2.     With respect to the sale of this property located at 11267 SW 234 TER please
   provide the closing statement and documentation relating to the disposition of any funds
   received from the sale, including but not limited to bank statements and cancelled checks.

   The Trustee reserves the right to request additional documents as its investigation
   continues, as the Examination proceeds, as additional issues are uncovered, and as
   clarifications are required.




                                                          6
TABAS & SOLOFF, P.A. · INGRAHAM BUILDING, 25 SOUTHEAST SECOND AVENUE, SUITE 248, MIAMI, FLORIDA 33131 ∙ (305) 375-8171
